DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. (JP2000197997; a machine translation was relied upon in lieu of the Japanese document and was attached herein in a previous Office Action) in view of Koji. 
Regarding claims 1 and 3-8, Koichi teaches an apparatus for compacting a rare earth sintered magnet (¶0001). The Apparatus has a die, and first punch and a second punch wherein the first punch is a lower punch and the second punch is the upper punch, wherein both the first punch and the second punch move in a vertical direction relative to the die, and wherein the die has a through hole (see ¶0041-52). The first punch, which is the lower punch, has a supply means provided for supplying a lubricant (see ¶0008-0010). The lower punch includes an annular portion which is on the around the entire periphery of the lower punch and which is connected to the supply means provided for the supplying the lubricant. An annular sealing member for sealing is fitted into the annual portion wherein the annual sealing member is nitrile rubber. See Figs 1 and 4 and ¶0032-33. The apparatus also is capable of removing the clamping while having it clamped (see 0032-0057). Koichi teaches that the lower punch comprises a means for applying magnetic field. ¶0035.  It is noted that Koichi apparatus is capable of carryout the claimed functions in some of the independent claims. Specifically, supplying the 
Koichi is silent with regards to the elastic material being made of the claimed material.
Koji teaches a molding apparatus for molding a green compact with uniform quality and productivity. The apparatus includes lower punch with an upper surface and an upper punch with a lower surface, and a die with an inner and outer surface. The lower and upper punches and the die are configured to relatively move. The lower punch has a supply port through which lubricant is supplied to the inner surface of the die. See abstract, ¶0015, and 0033-0040.
Koji teaches that a seal groove is provided in the region on the outer peripheral surface of the lower punch, which is an annular groove that surrounds the outer peripheral surface of the lower punch and suppresses the mold lubricant discharged from the supply port from leaking to the position on the rear end side of the seal groove. The groove is fitted with a sponge having high sealing and is porous to effectively suppress leakage and to smooth the movement of the die by the lubricant absorbed by the sponge. ¶ 0045. Therefore, one of ordinary skill in the art would have been found it obvious to modify the teachings of Koichi by replacing the nitrile rubber with a sponge to effectively suppress leakage and to smooth the movement of the die by the lubricant absorbed by the sponge. 
Because Koichi’s apparatus is capable of carryout the claimed functions, Koichi’s teachings meets the claimed invention. Specifically, with regards to the rejection of the compact, and since the apparatus of Koichi’s is operable to clamp the upper and the lower punches under pressure, then it must then have the capability to move both the upper and 

    PNG
    media_image1.png
    404
    582
    media_image1.png
    Greyscale
Regarding claim 9, Koichi teaches that the lubricant is dropped from tank 64 into the compressed air using pressure feed pump 56 in the lubricant supply pipe 52, then is mixed with air to be atomized, and then the lubricant goes through supply passage 42 to be supplied to nozzle 40 in a mist state. ¶0038 and Figure 1. In other words, Koichi’s apparatus includes a pump (i.e., pump 56) that supplies the lubricant that is dropped from tank 64 through a conduit (i.e., the supply passage 42) to the pad in the lower punch. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koichi in view of Koji and in further view of McNamara et al. (US 2013/0114989).
The teachings of Koji and of Koichi in view of Koji are as set forth above. Koichi and Koji are silent with regards to the claimed pad being a 3D non-woven fabric. 
McNamara teaches a container for holding composition and an applicator which is disposed within a cutout portion of the container. Abstract. The composition is not limited to powder, but can also include suspension, emulsion and liquids and the like. ¶0020. The liquid can be any type of liquid even “very viscous material.” Id. The package includes a container 420. Fig 4; ¶0039. The container 420 comprises a chamber “for holding a charge of a composition, such as a flowable composition.” ¶0039. The flowable 
Such functional equivalency is known across multiple disciplines and arts. For example, this functional equivalency can be found in Wagner (US 6,071,268) and Hashizume et al. (US 2007/0253727). 
Wagner is drawn to an ostomy faceplate. Abstract. The improved faceplate includes a blotter ring used to “blot[] up leaking liquid and disperses it around the circumference of the barrier ring”. Col 4, lines 32-64. The blotter ring “is made from a porous material such as cloth, sponge, non-woven mat or other absorbent or wicking material which can distribute absorbed liquid uniformly over the circumference of the blotter ring.” Id.  Hashizume is drawn to an apparatus such as a copy machine or a printer. ¶0003. The apparatus includes a seal member that “has a function of preventing the toner from leaking” and is “made up of felt, urethane, sponge, nonwoven fabric or the like.” ¶0063. As such, it is common knowledge across many arts that a sponge and a non-woven fabric/material are functionally equivalent material in preventing leakage of matter such as liquid.
As such, it would have been obvious to one of ordinary skill in the art to substitute the sponge of Koji with non-woven fabric/material as it has been held that “substitution of equivalents requires no express motivation.” See MPEP 2144.06.II.



Response to Arguments
Applicant's arguments filed on 01/04/2022 (“Remarks”) have been fully considered but they are not persuasive. 

Koichi is not capable of directly feeding the lubricant in a liquid state to the pad because if the lubricant in Koichi were fed to the adsorption member in the liquid state, the apparatus would be incapable of blowing powder upwardly to remove powder that is between the lower punch 18 and the through hole 12 making the apparatus inoperable for its intended use. 

Remarks at 3. 

This argument is unpersuasive because the it is unsupported. It is unclear why the liquid lubricant, whether as a mist or not, would be incapable of blowing powder upwards? The Applicant does not present any arguments, evidence, or justification for this conclusion as that to assert that a liquid in a mist state is somehow different from a liquid not in a mist state. 
Because Applicant’s argument is unsupported, it is unpersuasive. 
Second, Applicant asserts that “the lubricant in compressed air is different from the lubricant in a liquid state [because] [i]n the compressed air, the lubricant is in the state of very fine particles, and it easily stays on a surface of the article, but it is much more difficult to impregnate into a pad compared with the lubricant in a liquid state.” Remarks at 4. 
This argument is also unpersuasive because it is unsupported by any evidence or scientific justification. But even if it were, the claimed apparatus would still not be allowable in view of Koichi because the Koichi’s apparatus is capable of utilizing a lubricant in a liquid state as recited in claim 1. 
Applicant’s third argument relates to the difference between a mist and a liquid (Remarks at 4), which has been responded to in previous office actions, all of which are incorporated here by reference, and as such is unpersuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192. The examiner can normally be reached M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736